Citation Nr: 0209122	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-29 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a retroactive payment for unreimbursed medical 
expenses for the period from April 1, 1994 to December 31, 
1994 for purposes of Department of Veterans Affairs (VA) 
nonservice-connected disability pension.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was awarded disability pension by a January 
1992 decision letter.

2.  Unreimbursed medical expenses for 1994, submitted in 
December 1996, were not submitted during calendar year 1994 
or in the next calendar year.


CONCLUSION OF LAW

The report of unreimbursed medical expenses paid from April 
to December 1994 was not timely filed and may not be used to 
reduce the veteran's countable income for VA disability 
pension purposes.  38 U.S.C.A. §§ 1541, 5103, 5103A, 5107, 
5110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.23, 3.272, 
3.660 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his unreimbursed medical expenses 
for the period from April 1994 to December 1994 should be 
considered retroactively as VA failed in its duty to assist 
and did not send him the necessary forms.  

A January 1992 RO decision determined that the veteran was 
permanently and totally disabled for VA pension purposes. 
Therefore, he was awarded improved disability pension 
benefits effective April 1, 1991.  Subsequently, the veteran 
submitted unreimbursed medical expenses for 1991-1992.  In 
April 1992, action was taken to recalculate the veteran's 
annual countable income with consideration of the reported 
unreimbursed medical expenses the veteran incurred during 
from April 1991 to March 1992.  This award action noted that 
the veteran's award would be reduced effective April 1, 1992 
unless additional annual unreimbursed medical expenses were 
submitted.  

In June 1993 the veteran submitted his unreimbursed medical 
expenses for period from April 1992 to March 1993.  In July 
1993, action was undertaken to recalculate the veteran's 
annual countable income with consideration of his 
unreimbursed medical expenses incurred during 1992-93. This 
resulted in a retroactive award effective May 1, 1992.  
Again, this award action showed a reduction in disability 
pension payment effective April 1, 1993.  

In April 1994, the veteran submitted his unreimbursed medical 
expenses for period from April 1993 to March 1994.  In May 
1994, action was undertaken to recalculate the veteran's 
annual countable income with consideration of his 
unreimbursed medical expenses incurred during 1993-94. This 
resulted in a retroactive award effective April 1, 1993.  
Again, this award action showed a reduction in disability 
pension payment effective April 1, 1994.

On an eligibility verification report submitted in April 
1994, the veteran indicated that the only income he and his 
spouse would receive in 1995 was monthly Social Security 
benefits of $509.  In an October 1994 award letter, the 
veteran was again notified that his disability pension income 
was decreased effective April 1, 1994 due to his receipt of 
Social Security income.  It was noted that there were no 
unreimbursed medical expenses reported for the period 
beginning April 1994.

In January 1996, the veteran submitted a VA Form 21-8416, 
medical expense report for the period from January 1, 1995 to 
December 31, 1995.  A VA Form 21-8416, medical expense report 
dated December 31, 1996, contain unreimbursed medical 
expenses totaling $9726 for the period from January 1994 to 
December 1994.  In a January 1997 decision letter, the RO 
advised that the veteran's claim for unreimbursed medical 
expenses for the 1994 year was denied because the time period 
in which to claim these expenses elapsed January 1, 1996.  
(The RO accepted the expenses submitted for the 1995 year and 
adjusted the veteran's disability pension award.)

Where pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, or 
payments were discontinued or made at a lower rate based on 
anticipated or actual income, benefits otherwise payable may 
be authorized commencing the first of a 12-month 
annualization period as provided in this paragraph.  In all 
other cases, benefits may not be authorized for any period 
prior to the date of receipt of a new claim.  38 C.F.R. § 
3.660(b).  Where payments were not made or were made at a 
lower rate because of anticipated income, pension may be 
awarded or increased in accordance with the facts found but 
not earlier than the beginning of the appropriate 12-month 
annualization period if satisfactory evidence is received 
within the same or the next calendar year.  38 C.F.R. § 
3.660(b)(1).  Where the claimant's actual income did not 
permit payment, or payment was made at a lower rate, for a 
given 12-month annualization period, pension may be awarded 
or increased, effective the beginning of the next 12-month 
annualization period, if satisfactory evidence is received 
within that period.  38 C.F.R. § 3.660(b)(2).  Effective 
December 1993, the countable annual income for a veteran with 
a dependent was $10,240.  Effective December 1994, the 
countable annual income for a veteran with a dependent was 
$10,527.  38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.23.  
Effective December 1993, the 5 percent deductible was $512.  
Effective December 1994, the 5 percent deductible was $526.  
Based on the applicable law and regulations, the veteran's 
unreimbursed medical expenses for the period from April 1994 
to December 1994 had to be submitted by December 31, 1995.

The Board notes that the VA changed the annualization period 
for the reporting of medical expenses to coincide with the 
calendar year in January 1995.  This was done because most 
medical providers and beneficiaries keep financial records on 
an annual basis.  Experience had shown that requiring the 
reporting of expenses on a different basis was difficult and 
confusing for many beneficiaries. 

The Board finds that the RO's finding that his medical 
expense report for 1994, submitted in December 1996, was 
untimely is correct.  Under the applicable law, as the 
veteran's disability pension was paid at a lower rate based 
on anticipated income in 1994, in order for his unreimbursed 
medical expenses for 1994 to be considered, this report must 
have been received by the VA either within the same or the 
next calendar year, i.e., no later than January 1, 1996.  
However, the veteran did not submit his 1994 unreimbursed 
medical expenses until December 1996.  The veteran's argument 
that VA did not fulfill its duty to assist by sending the 
proper forms is not persuasive.  The veteran had previously 
submitted unreimbursed medical expenses for 1991, 1992, and 
1993; thus, the veteran was aware that unreimbursed medical 
expenses could be used to decrease his countable income for 
VA disability pension purposes.  Additionally, award letters 
sent to the veteran in May 1994 and October 1994 advised that 
his disability pension had been reduced and that unreimbursed 
medical expenses had not been submitted.

Accordingly, under the circumstances, the Board concludes 
that the unreimbursed medical expenses paid from April 1994 
to December 1994 were not timely submitted and may not be 
used to reduce the veteran's countable income for purposes of 
increasing his award of VA disability pension benefits.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.23, 3.272, 3.660.

VCAA consideration

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which it is determined whether unreimbursed 
medical expenses have been timely submitted.  The statement 
of the case advised the veteran and his representative of the 
basis for denying a finding that unreimbursed medical 
expenses had been timely submitted. The veteran and his 
representative have been provided the opportunity to submit 
argument and have done so.  Under the circumstances, the 
Board finds that the notice and duty to assist provisions of 
the law were satisfied as to this claim.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 


ORDER

The veteran's 1994 unreimbursed medical expenses were not 
timely submitted and the appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

